A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-38, 43-44 are canceled.  Claims 39-42, 45-57 are under consideration.

Priority:  This application claims benefit of provisional application 62/539213, filed July 31, 2017.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 39-41, 42, 45-48, 50, 51-53, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Nokelainen (Recombinant Human Collagens:  Characterization of type II collagen expressed in insect cells and production of types I-III collagen in yeast Pichia pastoris, Department of Medical Biochemistry, University of Oulu 2000:  pages 1-72; IDS 01.10.19, previously cited) in view of Gustafsson et al. (2004 Trends in Biotechnology 22(7):  346-353; previously cited) and Zhao et al. (2014 PLoS ONE 9(12):  e114385, 16 pages).  
Nokelainen discloses production of recombinant collagen, types I-III collagen, in the yeast Pichia pastoris (P. pastoris) (at least p. 34-40, 44-46, 50-53, 57-59).  Nokelainen discloses construction of nucleic acid molecules comprising at least cDNAs for collagen types I-III cloned into an expression vector under the control of a P. pastoris promoter (at least p. 44).  It is disclosed that the vector includes an antibiotic selection marker (ble gene), conferring resistance to Zeocin (at least p. 44).  It is disclosed that the expression vectors are designed for targeted integration into P. pastoris genome (at least p. 44).  Nokelainen further discloses optimizing the collagen expression levels by using multicopy integrants and DNA sequences with optimized codon usages for the production of very large amounts of recombinant type I collagen for various medical applications (at least p. 59).
	Gustafsson et al. disclose that a common strategy to improve expression is to alter the rare codons in the target gene so that they more closely reflect the codon usage of the host (p. 348).  Gustafsson et al. disclose codon optimized genes increased protein expression in various hosts, including P. pastoris (p. 349), where it is disclosed codon optimized genes increased expression, including 0 versus 10 mg/L, 2 fold, 8- and 10-fold, 4- and 9-fold (Table 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a chimeric collagen DNA sequence comprising at least one codon optimized section and at least one unoptimized section, where the codon optimized section comprises approximately 40-90% by length of the chimeric collagen DNA sequence and the unoptimized section comprises approximately 10 to 60% by length of the chimeric collagen DNA sequence, where the unoptimized section comprises only unoptimized DNA (instant claims 39-41, 42, 45-48, 50, 51-53, 55-57).  The motivation to do so is given by the prior art.  Nokelainen discloses a chimeric collagen DNA sequence and further discloses optimizing the DNA for high level expression of collagen in the P. pastoris expression system.  It is disclosed that optimizing genes for expression in P. pastoris and replacing rare codon rarely used in P. pastoris with known codons preferred by P. pastoris greatly increases protein expression (Gustafsson et al., Zhao et al.).  Zhao et al. disclose an optimized section of about 40% of the target gene greatly increased protein yield by about 4-fold where the optimized section is fused to an unoptimized section of DNA.  Therefore, it would 
Regarding instant claims 40-41, it is disclosed that low expression levels are exacerbated if the rare codons appear in clusters or in the N-terminal part of the protein (Gustafsson et al. p. 348).  Further, as noted above, Nokelainen discloses optimizing the DNA for high level expression of collagen.  Therefore, it would have been obvious that a section of DNA is optimized in the sequence, including sections encoding the C-terminus and N-terminus of the recombinant collagen.
Regarding instant claim 42, Nokelainen discloses construction of nucleic acid molecules comprising at least cDNAs for collagen types I-III cloned into an expression vector under the control of a promoter in P. pastoris (at least p. 44).
Regarding instant claims 51-52, as noted above, Nokelainen discloses expressing collagen types I-III in P. pastoris, where the expression vectors are designed for targeted integration into P. pastoris genome (at least p. 44) and optimizing the DNA for high level expression (at least p. 59).
Regarding instant claims 53, 57, Nokelainen also discloses co-expression of prolyl 4-hydroxylase (i.e. P4HA1) in the P. pastoris expressing collagen (at least p. 44-46, 50-53).
Regarding instant claim 50, Nokelainen discloses construction of nucleic acid molecules comprising at least cDNAs for collagen types I-III cloned into an expression vector under the control of a promoter in P. pastoris (at least p. 44).  Nokelainen discloses the expression vector 
Regarding instant claims 45-46, 50, Nokelainen discloses co-expression of prolyl 4-hydroxylase (i.e. P4HA1) in the P. pastoris expressing collagen (at least p. 44-46, 50-53); therefore, Nokelainen discloses a method for producing hydroxylated collagen comprising providing a collagen-producing yeast comprising an expression vector containing appropriate control elements as noted above, and growing the yeast in a medium under conditions to produce collagen.
Regarding instant claim 47, Nokelainen discloses fermentation of the P. pastoris to produce collagen, including in buffered glycerol complex medium (at least p. 44-46).
Regarding instant claim 48, Nokelainen discloses growing the P. pastoris cells and harvesting the P. pastoris cells after 60 h (at least p. 44-45).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Nokelainen (Recombinant Human Collagens:  Characterization of type II collagen expressed in insect cells and production of types I-III collagen in yeast Pichia pastoris, Department of Medical Biochemistry, University of Oulu 2000:  pages 1-72; IDS 01.10.19, previously cited) in view of Gustafsson et al. (2004 Trends in Biotechnology 22(7):  346-353; previously cited), Zhao et al. (2014 PLoS ONE 9(12):  e114385, 16 pages), and Liang et al. (2013 Biotechnol Lett 35:  1865-1871; IDS 01.10.19, previously cited).  The teachings of Nokelainen, Gustafsson et al., and Zhao et al. over at least instant claims 39, 42, 45 are noted above.  As noted above, Nokelainen .
Liang et al. disclose PGCW14 is a novel and strong constitutive promoter of P. pastoris and exhibited significantly stronger promoter activity than the classic strong constitutive promoters GAP and TEF1 (at least p. 1865).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at an expression vector comprising the double promoters PGCW14 and PGAP1, and optimized for the expression of collagen in P. pastoris (instant claim 49).  MPEP 2144.06 notes that it is obvious to combine and/or substitute equivalents known for the same purpose.  In this instance, Nokelainen discloses in the P. pastoris system, recombinant genes are commonly expressed under the control of the AOX1 promoter; alternate promoters including among others, P. pastoris GAP are also available.  Liang et al. disclose that PGCW14 is a novel and strong constitutive promoter of P. pastoris and exhibited significantly stronger promoter activity than classic strong constitutive promoters, such as GAP (at least p. 1865).  Therefore, it would have been obvious to combine known promoters for increased expression of collagen in the P. pastoris system.

s 39, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nokelainen (Recombinant Human Collagens:  Characterization of type II collagen expressed in insect cells and production of types I-III collagen in yeast Pichia pastoris, Department of Medical Biochemistry, University of Oulu 2000:  pages 1-72; IDS 01.10.19, previously cited) in view of Gustafsson et al. (2004 Trends in Biotechnology 22(7):  346-353; previously cited), Zhao et al. (2014 PLoS ONE 9(12):  e114385, 16 pages), and Bell et al. (US 20040018592; previously cited).  The teachings of Nokelainen and Gustafsson et al., and Zhao et al. over at least instant claim 39 are noted above.  Nokelainen does not explicitly teach a codon optimized section comprising a section of instant SEQ ID NO: 1 (i.e. bovine type III collagen).
Bell et al. disclose recombinant synthesis of collagens derived from animals, including bovine type III collagen.  Bell et al. disclose the nucleic acid sequence (SEQ ID NO: 3) encoding a bovine α1(III) collagen (Bell et al.’s SEQ ID NO: 4) (at least paragraph 0062, also Fig. 3-4), where Bell et al.’s SEQ ID NO: 3 comprises instant SEQ ID NO: 1.  Bell et al. disclose the collagen polypeptides are produced in a yeast expression system, particularly such as P. pastoris which has special advantages in producing high yields of recombinant protein (at least paragraph 0208).  It is further disclosed that due to the inherent degeneracy of the genetic code, polynucleotides encoding substantially the same or functionally equivalent polypeptide sequences, including codon-optimized sequences are specifically contemplated (at least paragraph 0169).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a codon optimized DNA sequence encoding bovine type III collagen, wherein the DNA comprises a section of the nucleic acid sequence encoding bovine type III collagen (instant SEQ ID NO: 1) and an optimized codon section comprising 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The claims remain unpatentable under 103 for the reasons noted above.
Applicants assert that the combined references do not teach all elements of the amended claims.  As amended, claim 39 recites a chimeric collagen DNA sequence comprising a continuous codon optimized section comprising 40 to 90% by length of the chimeric collagen DNA sequence and a continuous unoptimized section comprising 10 to 60% by length of the chimeric collagen DNA sequence, wherein the continuous unoptimized section comprises only unoptimized DNA.

As noted in the 103 rejection above, Zhao et al. disclose an optimized section of about 40% of a target gene greatly increased protein yield by about 4-fold, where the optimized section is fused to an unoptimized section of DNA.
Zhao et al. disclose an optimized 565 bp fragment encoding the mature N-terminal of porcine pancreatic lipase designed according to the codon bias of P. pastoris and ligated to the porcine pancreatic lipase cDNA fragment (at least p. 4).  Zhao et al. disclose partial optimization of the N-terminal codons of porcine pancreatic lipase greatly increased the porcine pancreatic lipase yield by about 4-fold compared to the native form, i.e. 146 mg/L vs 36 mg/L (at least p. 1, 8).  It is disclosed that the full-length coding region of porcine pancreatic lipase is 1398 bp (p. 4).
In this instance, the nucleic acid sequences and polypeptide sequences of human and bovine collagen were all known.  Further, Applicants’ claimed SEQ ID NO: 1 (bovine type III collagen DNA) was known and disclosed in Bell et al.
Therefore, it would have been obvious to arrive at Applicants’ sequence and the claimed continuous codon optimized section comprising 40 to 90% by length of the chimeric collagen DNA sequence and a continuous unoptimized section comprising 10 to 60% by length of the chimeric collagen DNA sequence, wherein the continuous unoptimized section comprises only 
Regarding Applicants’ remarks on unexpected superior results of increased collagen production (the data of Table 5 in the specification), the remarks are not persuasive.
Table 5 discloses yeast strains containing chimeric collagen DNA sequence comprising a continuous optimized section and a continuous unoptimized section produced collagen levels between 0.16 to 0.27 g/L.  Table 5 further discloses that yeast strains containing fully unoptimized strains produced collagen levels of 0.12 g/L while fully optimized strains produced collagen levels of 0.9 and 0.12 g/L.
It is noted that not all strains of Table 5 demonstrate unexpected superior results.  While a collagen level of 0.16 g/L is higher than a level of 0.12 g/L, it is not clear how that is unexpectedly superior given that the prior art already discloses that partial optimization greatly increases protein yield by about 4-fold in P. pastoris (Zhao et al.).
As previously noted, the prior art already discloses strong promoters for increased protein production and that codon optimization has been widely used to increase the expression of foreign proteins.  Gustafsson et al. disclose codon optimized genes increased protein expression in various hosts, including P. pastoris (p. 349), where it is disclosed codon optimized genes increased expression, including 0 versus 10 mg/L, 2 fold, 8- and 10-fold, 4- and 9-fold (Table 1).  Further, Zhao et al. disclose partial optimization of the N-terminal codons of a target gene in P. pastoris greatly increased protein yield by about 4-fold compared to the native form, i.e. 146 mg/L vs 36 mg/L (at least p. 1, 8). 
. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7 of copending Application No. 16023525 (‘525) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘525 claims are drawn to a collagen-producing yeast comprising a vector comprising DNA optimized for encoding collagen.


Reply:  Applicants’ remarks regarding the provisional nonstatutory double patenting are acknowledged.  However, the provisional nonstatutory double patenting rejection is maintained for the reasons noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656